Exhibit 10.1

 

Execution Version

 

SEPARATION AND RELEASE AGREEMENT

 

This SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is entered into as of
January 15, 2019 to be effective on the Effective Date (as defined in
Section 20(g) below), by and between Onconova Therapeutics, Inc. (the “Company”)
and Ramesh Kumar, Ph.D. (the “Executive”).

 

RECITALS

 

WHEREAS, pursuant to the terms of an Employment Agreement, effective as of
July 1, 2015, entered into by and between the Company and Executive (the
“Employment Agreement”), Executive has been employed as the Company’s President
and Chief Executive Officer until June 19, 2018 and as Chief Executive Officer
until January 15, 2019;

 

WHEREAS, the Company and Executive have come to a mutual agreement with respect
to Executive’s termination from employment with the Company to be effective
February 17, 2019 (the “Termination Date”); and

 

WHEREAS, as consideration for Executive’s execution and non-revocation of this
Agreement (including Exhibit A attached hereto) containing a release of all
claims against the Company and its affiliates, the Company is willing to enter
into this Agreement containing certain benefits to which Executive is not
otherwise entitled.

 

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and intending to be legally bound hereby, the parties hereby agree as follows:

 

1.             Termination from Employment.  Executive’s termination from
employment with the Company shall be effective on the Termination Date; provided
that as of January 15, 2019, Executive shall no longer be an officer or director
of the Company or its parents, subsidiaries and affiliates and provided,
further, that Executive shall be paid $10,000 in salary for the period of
employment beginning on January 15, 2019 and ending on the Termination Date. 
Provided that the terms and conditions set forth herein are satisfied, Executive
shall be entitled to the following:

 

(a)           Severance Payments and Benefits.  So long as Executive continues
to comply with the Restrictive Covenants (as defined in Section 4(a) below),
Executive will receive the following severance payments and benefits:

 

(i)            Severance Payments.  The Company will pay Executive a severance
amount equal to $933,774, which is the sum of (x) $602,435, 12 months of base
salary at the rate in effect immediately prior to January 15, 2019 and
(y) $331,339, 55% of the base salary amount referred to in Section 1(a)(i)(x). 
The severance amount shall be paid in installments in accordance with the
Company’s normal payroll practices over the 12-month period following the
Termination Date.  The first payment will be made within 60 days following the
Termination Date and will include unpaid installments for the period from the
Termination Date to the first payment date.

 

--------------------------------------------------------------------------------



 

(ii)           Health Benefits.  For the 12-month period following the
Termination Date, provided that Executive timely elects continued health
coverage under COBRA, the Company will reimburse Executive for the monthly COBRA
cost of continued health coverage for Executive and, where applicable, his
spouse and dependents, at the level in effect as of the Termination Date, less
the employee portion of the applicable premiums that Executive would have paid
had he remained employed during such 12-month period (the COBRA continuation
coverage period shall run concurrently with the 12-month period for which
Executive is provided with reimbursements under this Section 1(a)(ii)) (“COBRA
Reimbursements”).  The COBRA Reimbursements will commence within the 60-day
period following the Termination Date and will be paid on the first payroll date
of each month, provided that Executive demonstrates proof of payment of the
applicable premiums prior to the applicable COBRA Reimbursement payment date.

 

(iii)          Stock Option Acceleration.  Contingent on this Agreement becoming
effective on the Effective Date, the Compensation Committee of the Board of
Directors (the “Committee”) has approved acceleration of vesting of all
outstanding stock options to purchase Company common stock held by Executive on
the Termination Date (“Outstanding Options”).

 

(iv)          2018 Annual Bonus.  To the extent not yet paid as of the
Termination Date, the Company will pay Executive an annual bonus (if any) for
fiscal year 2018 in the amount of $254,877, which was determined in accordance
with Section 3(b) of the Employment Agreement.  Such bonus payment will be paid
to Executive in January 2019 at the same time as such bonuses are paid to other
executives of the Company who are eligible for 2018 annual bonuses.

 

(b)           Accrued Benefits.  The Company will pay or provide Executive with
any base salary and vacation pay earned, accrued and owing but not yet paid as
of the Termination Date and any vested benefits accrued and due under any
applicable benefit plans and programs of the Company, without regard as to
whether this Agreement or the Second Release (as defined below in Section 1(c))
become effective.  In addition, the Company shall reimburse Executive within 30
days after the Termination Date for all previously unreimbursed business
expenses, in accordance with the Company’s reimbursement policy.

 

(c)           Additional Benefits.  Provided that this Agreement and the
Termination Date Release Agreement in the form attached hereto as Exhibit A and
incorporated herein, which may be executed on, but not before, the Termination
Date (the “Second Release”), become effective, and so long as Executive
continues to comply with the Restrictive Covenants, the Company agrees to
provide Executive the following additional benefits:

 

(i)            Option Extension.  The Company will amend the post-termination
exercise periods set forth in the agreements reflecting the Outstanding Options
such that Executive shall have until the earlier of (i) January 15, 2022 and
(ii) the last day of the applicable ten-year term of the applicable Outstanding
Option to exercise the Outstanding Options.

 

(ii)           COBRA Reimbursement Extension.  If Executive remains on COBRA
coverage for the entire 12-month period referenced above in Section 1(b)(ii),
the

 

2

--------------------------------------------------------------------------------



 

Company will continue to pay Executive COBRA Reimbursements for an additional
six-month period following the expiration of the 12-month period (the COBRA
continuation coverage period shall continue to run concurrently with the
additional six-month period for which Executive is provided with COBRA
Reimbursements under this Section 1(c)(ii)).  The COBRA Reimbursements will
continue until the end of the applicable six-month period, provided that
Executive demonstrates proof of payment of the applicable premiums prior to the
applicable COBRA Reimbursement payment date.

 

(iii)          Change in Control Protection Period.  The definition of “Change
in Control Protection Period” as defined in the Employment Agreement, shall be
amended to read as follows: “‘Change in Control Protection Period’ shall mean
the period that commences six (6) months prior to and ends twelve (12) months
following a Change in Control.”  For purposes of the commencement of the
six-month period prior to a Change in Control, the date of termination of
Executive’s employment shall be the date on which Executive ceases to be the
Chief Executive Officer of the Company, which will occur on January 15, 2019.

 

(iv)          Attorneys’ Fees.  The Company shall pay or reimburse Executive up
to $15,000 for reasonable attorneys’ fees incurred by Executive in connection
with the review, negotiation and documentation of this Agreement and the
Consulting Agreement, within 30 days following presentation of appropriate
receipts for such fees.

 

(d)           Effect of the Agreement.  If this Agreement or the Second Release
does not become effective because Executive fails to sign this Agreement or the
Second Release, or Executive revokes this Agreement or the Second Release,
Executive shall be entitled only to the payments and benefits provided under the
Employment Agreement, including those payments and benefits set forth in
Sections 1(a) and 1(b) of this Agreement, the Change in Control Protection
Period (as defined in the Employment Agreement) will remain unchanged and the
Termination Date shall be the last day of the applicable consideration period
(or the date of revocation, in the event Executive revokes this Agreement or the
Second Release), but no later than February 17, 2019.

 

2.             Company Release.

 

(a)           In exchange for the benefits described in Sections 1(c) above,
Executive agrees to execute and not revoke the Second Release, and, in addition,
on behalf of Executive and his heirs, estate, executors, administrators,
successors, and assigns, Executive hereby releases and waives all claims
available under federal, state or local law against the Company and its
directors, officers, employees, and consultants and its respective past,
present, and future parents, affiliated companies, subsidiaries, successors, and
assigns (“Company Releasees”) acting in any capacity whatsoever, of and from any
and all manner of legally waivable actions and causes of actions, suits, debts,
claims and demands whatsoever in law or in equity, whether known or unknown,
which Executive ever had, now has or hereafter may have, or which Executive’s
heirs, executors or administrators may have against the Company Releasees, by
reason of any matter, cause or thing whatsoever from the beginning of
Executive’s employment with the Company to and including the date on which
Executive executes this Agreement, and particularly, but without limitation of
the foregoing general terms, any claims arising from or relating in any way to
Executive’s employment relationship and/or the termination of

 

3

--------------------------------------------------------------------------------



 

Executive’s employment relationship with the Company, including but not limited
to, any claims which have been asserted, could have been asserted, or could be
asserted now or in the future, which includes any claim or right based upon or
arising under any federal, state or local fair employment practices or equal
opportunity laws, including, but not limited to, any claims under Rehabilitation
Act of 1973, 29 U.S.C §§ 701 et seq., Title VII of the Civil Rights Act of 1964,
42 U.S.C. §§ 2000e et seq. (“Title VII”), the Civil Rights Act of 1871, 42
U.S.C. § 1981, the Civil Rights Act of 1991, 2 U.S.C. §§ 60 et seq., the Age
Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 et seq. (the “ADEA”),
the Older Workers Benefit Protection Act (the “OWBPA”), the Americans with
Disabilities Act of 1990, 29 U.S.C. §§ 706 et seq. (the “ADA”), the Family and
Medical Leave Act of 1993, 29 U.S.C. §§ 2601 et seq. (the “FMLA”, the Equal Pay
Act of 1963, 29 U.S.C. §§ 206(d) et seq. (the “EPA”), the Employee Retirement
Security Act of 1974, 29 U.S.C. §§ 301 et seq. (“ERISA”), the Pennsylvania Human
Relations Act, the Pennsylvania Equal Pay Law, the Pennsylvania Whistleblower
Law, all as amended, as well as wrongful termination claims, breach of contract
claims, discrimination claims, harassment claims, retaliation claims,
whistleblower claims (to the fullest extent they may be released under
applicable law), defamation or other tort claims, and claims for attorneys’ fees
and costs.

 

(b)           In waiving and releasing any and all claims against the Company
Releasees, whether or not now known to Executive, Executive understands that
this means that if Executive later discovers facts different from or in addition
to those facts currently known by Executive, or believed by Executive to be
true, the waivers and releases of this Agreement will remain effective in all
respects, despite such different or additional facts and Executive’s later
discovery of such facts, even if Executive would not have agreed to this
Agreement if Executive had prior knowledge of such facts.

 

(c)           Executive is not waiving (i) his right to vested accrued benefits
under the terms of the Company’s employee benefit plans according to the terms
of such plans, (ii) amounts payable or provided under this Agreement,
(iii) claims for unemployment, workers’ compensation, state disability and/or
paid family leave insurance benefits, (iv) any medical claim incurred during
Executive’s employment that is payable under applicable medical plans or an
employer-insured liability plan, (v) any right to indemnification under the
charter or bylaws of the Company, or under any directors and officers insurance
policy, in each case with respect to the performance of Executive’s duties as an
officer or director of the Company or its subsidiaries or affiliates,
(vi) claims as a stockholder of the Company, (vii) claims arising after the date
on which Executive signs this Agreement, or (viii) claims that are not otherwise
waivable under applicable law.

 

(d)           Executive has not filed any claims against Company Releasees based
on any event that took place on or before the date Executive executes this
Agreement, and Executive has not previously purported to have assigned or
transferred, to any person or entity, any claim released by Executive under this
Agreement.

 

3.             Executive Release.

 

(a)           In consideration of Executive executing this Agreement and the
Second Release, the Company now and forever hereby releases and discharges
Executive, his successors and assigns, executors and administrators (hereinafter
collectively referred to as the “Executive

 

4

--------------------------------------------------------------------------------



 

Releasees”) acting in any capacity whatsoever, of and from any and all manner of
legally waivable actions and causes of actions, suits, debts, claims and demands
whatsoever in law or in equity, whether known or unknown, which the Company ever
had, now has or hereafter may have, or which the Company may have against the
Executive Releasees, by reason of any matter, cause or thing whatsoever from the
beginning of Executive’s employment with the Company to and including the date
on which the Company executes this Agreement, and particularly, but without
limitation of the foregoing general terms, any claims arising from or relating
in any way to Executive’s employment relationship and/or the termination of
Executive’s employment relationship with the Company, including but not limited
to, any claims which have been asserted, could have been asserted, or could be
asserted now or in the future, which includes any claim or right based upon or
arising under any federal, state or local laws.

 

(b)           Notwithstanding the foregoing, nothing contained in this Agreement
shall in any way diminish or impair: (i) any claims the Company may have that
may arise after the date the Company executes this Agreement, and (ii) any
claims the Company may have against Executive relating to fraud, embezzlement or
other similar acts.

 

(c)           In waiving and releasing any and all claims against Executive
Releasees, subject to subsection (b), whether or not now known to the Company,
the Company understands that this means that if the Company later discovers
facts different from or in addition to those facts currently known by the
Company, the waivers and releases of this Agreement will remain effective in all
respects, despite such different or additional facts and the Company’s later
discovery of such facts, even if the Company would not have agreed to this
Agreement if the Company had prior knowledge of such facts.

 

4.             Executive’s Obligations.

 

(a)           Executive agrees to comply with the restrictive covenants and
representations set forth in Sections 5, 6 and 7 of the Employment Agreement,
and all other written restrictive covenants and agreements with the Company,
including restrictive covenants under equity grants, and all confidentiality and
other obligations with respect to the Company under the applicable Company
policies, including without limitation non-competition, non-solicitation,
confidentiality and insider trading restrictions (collectively, the “Restrictive
Covenants”).  The parties agree that the non-competition covenant in
Section 5(b) of the Employment Agreement shall apply for 24 months instead of 12
months and that the definition of “Competitor” for purposes of the
non-competition covenant shall be revised to be defined as follows:  “any
person, company, or entity whose primary business competes directly or
indirectly with the Company’s rigosertib molecule in all its forms directly
focused on myelodysplastic syndromes (MDS), or any clinical or preclinical
compounds that are intended for health authority (i.e., U.S. Food & Drug
Administration and European Medicines Agency) submission being marketed, sold,
distributed and/or developed by the Company during Dr. Kumar’s employment by the
Company or at the time of termination of Dr. Kumar’s employment by the Company
(“Company Products”).  For the avoidance of doubt, a pharmaceutical company will
not be deemed a “Competitor,” if Dr. Kumar’s responsibilities with such company
are not focused on any Company Products.”  Executive expressly acknowledges that
continuing to comply with the terms of the Restrictive Covenants and
Section 4(b) below is a material term of this Agreement.  Executive further
acknowledges that in the event that Executive violates any of the Restrictive

 

5

--------------------------------------------------------------------------------



 

Covenants and fails to cure such violation within 30 days after written notice
from the Company, provided that the Company shall not be required to provide
notice and opportunity to cure in the event that such violation (i) is not
susceptible to remedy or (ii) relates to the same type of acts or omissions as
to which such notice has been given on a prior occasion, (A) Executive shall
forfeit any unpaid amounts described in Section 1(a)(i), (a)(ii), (c)(ii) and
(c)(iv), (B) Executive shall return to the Company 50% of the gross amounts
previously paid under Section 1(a)(i), (a)(ii), (c)(ii) and (c)(iv), (C) any
post-termination exercise period with respect to any Outstanding Option that is
still outstanding on the date of the violation shall cease, (D) the modification
to the Change in Control Protection Period set forth in Section 1(c)(iii) shall
cease to apply and (E) the Company shall have no further obligation to
Executive, except as otherwise provided herein.

 

(b)           Executive further agrees that, except as expressly permitted in
Section 7 below, Executive will not disparage or subvert the Company, or make
any statement reflecting negatively on the Company, its affiliated corporations
or entities, or any of its or their officers, directors, employees, agents or
representatives, including, but not limited to, any matters relating to the
operation or management of the Company, Executive’s employment and the
termination of Executive’s employment, irrespective of the truthfulness or
falsity of such statement.  The Company agrees that it will instruct its
executive officers and directors not to disparage or subvert Executive, or make
any statement to any person outside the Company reflecting negatively on
Executive, including, but not limited to, any matters relating to Executive’s
performance or the termination of Executive’s employment, irrespective of the
truthfulness or falsity of such statement.

 

(c)           Effective as of January 15, 2019, Executive will be deemed to have
resigned all Company-related positions, including as an officer and director of
the Company and its parents, subsidiaries and affiliates.

 

(d)           Upon termination of the Consulting Agreement (defined below),
Executive warrants that Executive will return all Company property or delete or
destroy electronically stored Company property that may be on any of Executive’s
own personal computing devices (e.g., PDA, laptop, thumbdrive, etc.) and
Executive will not retain any property of the Company.

 

(e)           Notwithstanding any other provision of this Agreement, in the
event that prior to January 15, 2022 Executive participates individually or as a
member of a “group” (as defined under Section 13 of the Securities Exchange Act
of 1934, as amended), in a takeover transaction by a bidder who seeks to replace
all or a majority of the members of the Company’s Board of Directors (the
“Board”) through a tender offer or a proxy contest (followed by a merger or a
tender offer), and which transaction was not recommended by the Board to the
Company’s stockholders for acceptance, then (i) Executive shall forfeit any
unpaid amounts described in Section 1(a)(i), (a)(ii), (c)(ii) and (c)(iv),
(ii) any post-termination exercise period with respect to any Outstanding Option
that is still outstanding on the date of the violation shall cease, (iii) the
modification to the Change in Control Protection Period set forth in
Section 1(c)(iii) shall cease to apply and (iv) the Company shall have no
further obligation to Executive, except as otherwise provided herein.

 

6

--------------------------------------------------------------------------------



 

5.             Consulting Agreement.  The Company and Executive agree to enter
into a consulting arrangement pursuant to which the Company is willing to engage
Executive to provide certain services to the Company as a consultant following
the Termination Date, and the terms of such arrangement shall be set forth in a
separate consulting agreement between the Company and Executive (the “Consulting
Agreement”).

 

6.             No Admission of Liability.  It is expressly understood and agreed
that this Agreement (including Exhibit A attached hereto), and any acts
undertaken hereunder, shall not be construed as an admission of liability or
wrongdoing on the part of the Company under any law, statute, regulation or
ordinance.

 

7.             Permitted Conduct.  Nothing in this Agreement (including
Exhibit A attached hereto) shall prohibit or restrict Executive from initiating
communications directly with, responding to any inquiry from, providing
testimony before, providing information to, reporting possible violations of law
or regulation to, or filing a claim or assisting with an investigation directly
with a self-regulatory organization or a government agency or entity, including
the Equal Employment Opportunity Commission, the Department of Labor, the
National Labor Relations Board, the Department of Justice, the Securities and
Exchange Commission, Congress, any agency Inspector General or any other
federal, state or local regulatory authority, or from making other disclosures
that are protected under the whistleblower provisions of state or federal law or
regulation.  Nor does this Agreement (including Exhibit A attached hereto)
require Executive to obtain prior authorization from the Company before engaging
in any conduct described in this Section 7, or to notify the Company that
Executive has engaged in any such conduct.  Executive acknowledges and agrees,
however, that, to the fullest extent permitted by law, Executive is waiving and
releasing any claim or right to recover from the Company any monetary damages or
any other form of personal relief based on any claim, charge, complaint or
action against the Company covered by the general release of claims set forth in
the Agreement (including Exhibit A hereto).  Nothing in this Agreement
(including Exhibit A attached hereto) is intended to or shall prevent, impede or
interfere with Executive’s non-waivable right to receive and fully retain a
monetary award from a government-administered whistleblower award program for
providing information directly to a government agency.  Please take notice that
federal law provides criminal and civil immunity to federal and state claims for
trade secret misappropriation to individuals who disclose a trade secret to
their attorney, a court, or a government official in certain, confidential
circumstances that are set forth at 18 U.S.C. §§ 1833(b)(1) and 1833(b)(2),
related to the reporting or investigation of a suspected violation of the law,
or in connection with a lawsuit for retaliation for reporting a suspected
violation of the law.

 

8.             Cooperation.  Executive agrees that, upon the Company’s
reasonable notice to Executive, Executive shall fully cooperate with the Company
in investigating, defending, prosecuting, litigating, filing, initiating or
asserting any actual or potential claims or investigations that may be made by
or against the Company to the extent that such claims or investigations may
relate to any matter in which Executive was involved (or alleged to have been
involved) while employed with the Company or of which Executive has knowledge by
virtue of Executive’s employment with the Company.  Upon submission of
appropriate documentation, Executive shall be reimbursed for reasonable and
pre-approved out-of-pocket expenses incurred and for his time (at a rate of $250
per hour, provided that if such cooperation occurs during the term of the
Consulting Agreement, Executive has provided services under the Consulting

 

7

--------------------------------------------------------------------------------



 

Agreement of at least 20 hours during the month in which he renders such
cooperation) in rendering such cooperation.

 

9.             No Other Benefits or Compensation.  Effective on Executive’s
Termination Date, Executive shall cease to be a participant in the benefit plans
of the Company, except that Executive may thereafter elect continued health
coverage under COBRA, subject to the terms of the health plan and subject to
Executive paying the applicable premiums.  Executive acknowledges that, upon
receiving the payments and benefits provided for in Section 1, Executive has
received all benefits and amounts due from the Company related to Executive’s
employment with the Company, including all wages, overtime, bonuses,
commissions, incentives, sick pay, personal leave and vacation pay to which
Executive is entitled and that no other amounts are due to Executive other than
as set forth in this Agreement.  Executive also acknowledges that Executive was
provided any leaves to which Executive was entitled in connection with
Executive’s employment with the Company.  Notwithstanding the foregoing, nothing
in this Agreement or the Second Release is a waiver, modification or forfeiture
of any vested accrued benefit that Executive may have under the Company’s
benefit plans.

 

10.          Section 409A.   This Agreement is intended to comply with section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), or an
exemption, and the provisions of this Section 10 shall apply notwithstanding any
provisions of this Agreement to the contrary.  Severance benefits under this
Agreement are intended to be exempt from section 409A of the Code under the
“short-term deferral” exception, to the maximum extent applicable, and then
under the “separation pay” exception, to the maximum extent applicable.  All
payments to be made upon a termination of employment under this Agreement may
only be made upon a “separation from service” under section 409A of the Code. 
For purposes of section 409A of the Code, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments and each payment shall be treated as a separate payment.  With
respect to any payments that are subject to section 409A of the Code, in no
event shall Executive, directly or indirectly, designate the calendar year of a
payment.  With respect to any payments that are subject to section 409A of the
Code, in no event shall the timing of Executive’s execution of this Agreement,
directly or indirectly, result in Executive designating the calendar year of
payment of any amount set forth in Section 1 above, and if a payment of any
amount set forth in Section 1 above is subject to section 409A of the Code and
could be made in more than one taxable year, based on timing of the execution of
this Agreement, payment shall be made in the later taxable year.  Any
reimbursements and in-kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of section 409A of the Code.

 

11.          No Conflicting Agreements.  Other than the Employment Agreement,
which is replaced and superseded by this Agreement (including Exhibit A attached
hereto), Executive represents that he is not a party to any existing agreement
which would prevent him from entering into and performing this Agreement. 
Executive shall not enter into any other agreement that is in conflict with his
obligations under this Agreement or the Second Release.

 

12.          Entire Agreement, Amendment and Assignment.  The parties understand
that no promise, inducement or other agreement not expressly contained herein
has been made conferring any benefit upon them; that this Agreement (including
Exhibit A attached hereto) and

 

8

--------------------------------------------------------------------------------



 

the provisions of the Employment Agreement that survive Executive’s termination
of employment, including but not limited to the Restrictive Covenants, contain
the entire agreement between the parties with respect to the subject matter
hereof, and that the terms of this Agreement (including Exhibit A attached
hereto) are contractual and not recitals only.  No modification to any provision
of this Agreement (including Exhibit A attached hereto) shall be binding unless
in writing and signed by the Company and Executive.  All of the terms and
provisions of this Agreement (including Exhibit A attached hereto) shall be
binding upon and inure to the benefit of and be enforceable by the respective
heirs, executors, administrators, legal representatives, successors and
permitted assigns of the parties hereto, except that the duties and
responsibilities of Executive hereunder are of a personal nature and shall not
be assignable or delegable in whole or in part by Executive.

 

13.          Waiver.  No waiver of any rights under this Agreement (including
Exhibit A attached hereto) shall be effective unless in writing signed by the
party to be charged.  A waiver by any of the parties hereto of a breach of any
provision of this Agreement (including Exhibit A attached hereto) by another
party shall not operate or be construed as a waiver of any subsequent breach.

 

14.          Taxes.  All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement, all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation. 
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received under this
Agreement.

 

15.          Governing Law; Venue.  This Agreement (including Exhibit A attached
hereto) shall be governed in accordance with the laws of the Commonwealth of
Pennsylvania, without regard to the conflicts of law or choice of law principles
thereof.  If any dispute between the parties leads to litigation, the parties
agree that the courts of the Commonwealth of Pennsylvania or the federal courts
in Pennsylvania shall have the exclusive jurisdiction and venue over such
litigation.  All parties consent to personal jurisdiction in the Commonwealth of
Pennsylvania, and agree to accept service of process outside of the Commonwealth
of Pennsylvania as if service had been made in that state.

 

16.          Notices.  All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement (including
Exhibit A attached hereto) shall be in writing and shall be deemed to have been
given when delivered personally to the recipient, two business days after the
date when sent to the recipient by reputable express courier service (charges
prepaid) or four (4) business days after the date when mailed to the recipient
by certified or registered mail, return receipt requested and postage prepaid. 
Such notices, demands and other communications shall be sent to Executive and to
the Company at the addresses set forth below,

 

If to Executive:

 

The most recent address in the Company’s files.

 

 

 

If to the Company:

 

Onconova Therapeutics, Inc.

375 Pheasant Run

 

9

--------------------------------------------------------------------------------



 

 

 

Newtown, PA 18940

 

 

Attn:  President

 

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.

 

17.          Survivability.  The respective rights and obligations of the
parties under this Agreement (including Exhibit A attached hereto) shall survive
termination of Executive’s services to the extent necessary to the intended
preservation of such rights and obligations.

 

18.          Counterparts.  This Agreement (including Exhibit A attached hereto)
shall become binding when any one or more counterparts hereof, individually or
taken together, shall bear the signatures of Executive and the Company.  This
Agreement (including Exhibit A attached hereto) may be executed in two or more
counterparts (including facsimile counterparts or as a “pdf” or similar
attachment to an email), each of which shall be deemed to be an original as
against any party whose signature appears thereon, but all of which together
shall constitute but one and the same instrument.

 

19.          Severability.  If any provision of this Agreement (including
Exhibit A attached hereto) or application thereof to anyone or under any
circumstances is adjudicated to be invalid or unenforceable in any jurisdiction,
such invalidity or unenforceability shall not affect any other provision or
application of this Agreement (including Exhibit A attached hereto) which can be
given effect without the invalid or unenforceable provision or application and
shall not invalidate or render unenforceable such provision or application in
any other jurisdiction.

 

20.          Acknowledgement.  Executive hereby acknowledges that:

 

(a)           The Company hereby advises Executive to consult with an attorney
before signing this Agreement and the Second Release;

 

(b)           Executive has obtained independent legal advice from an attorney
of Executive’s own choice with respect to this Agreement or Executive has
knowingly and voluntarily chosen not to do so;

 

(c)           Executive freely, voluntarily and knowingly entered into this
Agreement after due consideration;

 

(d)           Executive has 21 days to review and consider this Agreement;

 

(e)           If Executive knowingly and voluntarily chooses to do so, Executive
may accept the terms of this Agreement on or before the consideration period
provided for in Section 20(d) above has expired, and Executive may accept the
terms of the Second Release on, but not before the Termination Date;

 

(f)            Executive is signing this Agreement on or after January 15, 2019;

 

(g)           Executive has a right to revoke this Agreement by notifying the
General Counsel, c/o the Company in writing within seven days of Executive’s
execution of this

 

10

--------------------------------------------------------------------------------



 

Agreement.  Unless revoked, this Agreement will become effective on the eighth
day following its execution (the “Effective Date”);

 

(h)           Changes to the Company’s offer contained in this Agreement that
are immaterial will not restart the consideration period;

 

(i)            In exchange for Executive’s waivers, releases and commitments set
forth herein and in the Second Release, including Executive’s waiver and release
of all claims arising under the ADEA, the payments, benefits and other
considerations that Executive is receiving pursuant to this Agreement exceed any
payment, benefit or other thing of value to which Executive would otherwise be
entitled, and are just and sufficient consideration for the waivers, releases
and commitments set forth herein;

 

(j)            No promise or inducement has been offered to Executive, except as
expressly set forth herein, and Executive is not relying upon any such promise
or inducement in entering into this Agreement and/or the Second Release; and

 

(k)           EXECUTIVE REPRESENTS THAT EXECUTIVE HAS READ THE TERMS OF THIS
AGREEMENT, THAT THIS AGREEMENT IS WRITTEN IN A MANNER THAT EXECUTIVE CAN
UNDERSTAND AND THAT THE COMPANY HAS NOT MADE ANY REPRESENTATIONS CONCERNING THE
TERMS OR EFFECTS OF THIS AGREEMENT OTHER THAN THOSE CONTAINED HEREIN.

 

[Signature Page Follows]

 

11

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed this Agreement as of the date first above written.

 

 

ONCONOVA THERAPEUTICS, INC.

 

 

 

By:

/s/ Steven M. Fruchtman

 

Name:

Steven M. Fruchtman

 

Title:

President

 

 

 

 

 

RAMESH KUMAR, PH.D.

 

 

 

/s/ Ramesh Kumar

 

12

--------------------------------------------------------------------------------



 

Exhibit A

 

Termination Date Release Agreement

 

In consideration of the compensation and benefits payable to Ramesh Kumar, Ph.D.
(the “Executive”) under Section 1(c) of the attached Separation and Release
Agreement (“Separation Agreement”) by and between Onconova Therapeutics, Inc.
(the “Company”) and Executive, the terms of which are incorporated by reference
to this Termination Date Release Agreement (the “Second Release”), Executive
hereby executes this Second Release.

 

1.             Release.

 

(a)           In further consideration of Executive’s compensation and benefits
described in Sections 1(c) of the Separation Agreement, on behalf of Executive
and his heirs, estate, executors, administrators, successors, and assigns,
Executive hereby releases and waives all claims available under federal, state
or local law against the Company and its directors, officers, employees, and
consultants and its respective past, present, and future parents, affiliated
companies, subsidiaries, successors, and assigns (“Releasees”) acting in any
capacity whatsoever, of and from any and all manner of legally waivable actions
and causes of actions, suits, debts, claims and demands whatsoever in law or in
equity, whether known or unknown, which Executive ever had, now has or hereafter
may have, or which Executive’s heirs, executors or administrators may have
against the Releasees, by reason of any matter, cause or thing whatsoever from
the beginning of Executive’s employment with the Company to and including the
date on which Executive executes this Second Release, and particularly, but
without limitation of the foregoing general terms, any claims arising from or
relating in any way to Executive’s employment relationship and/or the
termination of Executive’s employment relationship with the Company, including
but not limited to, any claims which have been asserted, could have been
asserted, or could be asserted now or in the future, which includes any claim or
right based upon or arising under any federal, state or local fair employment
practices or equal opportunity laws, including, but not limited to, any claims
under Rehabilitation Act of 1973, 29 U.S.C §§ 701 et seq., Title VII of the
Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq. (“Title VII”), the Civil
Rights Act of 1871, 42 U.S.C. § 1981, the Civil Rights Act of 1991, 2 U.S.C. §§
60 et seq., the Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621
et seq. (the “ADEA”), the Older Workers Benefit Protection Act (the “OWBPA”),
the Americans with Disabilities Act of 1990, 29 U.S.C. §§ 706 et seq. (the
“ADA”), the Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 et seq. (the
“FMLA”, the Equal Pay Act of 1963, 29 U.S.C. §§ 206(d) et seq. (the “EPA”), the
Employee Retirement Security Act of 1974, 29 U.S.C. §§ 301 et seq. (“ERISA”),
the Pennsylvania Human Relations Act, the Pennsylvania Equal Pay Law, the
Pennsylvania Whistleblower Law, all as amended, as well as wrongful termination
claims, breach of contract claims, discrimination claims, harassment claims,
retaliation claims, whistleblower claims (to the fullest extent they may be
released under applicable law), defamation or other tort claims, and claims for
attorneys’ fees and costs.

 

(b)           In waiving and releasing any and all claims against the Releasees,
whether or not now known to Executive, Executive understands that this means
that if Executive later discovers facts different from or in addition to those
facts currently known by Executive, or believed by Executive to be true, the
waivers and releases of this Second Release will remain

 

13

--------------------------------------------------------------------------------



 

effective in all respects, despite such different or additional facts and
Executive’s later discovery of such facts, even if Executive would not have
agreed to this Second Release if Executive had prior knowledge of such facts.

 

(c)           Executive is not waiving (i) his right to vested accrued benefits
under the terms of the Company’s employee benefit plans according to the terms
of such plans, (ii) amounts payable or provided under the Separation Agreement,
(iii) claims for unemployment, workers’ compensation, state disability and/or
paid family leave insurance benefits, (iv) any medical claim incurred during
Executive’s employment that is payable under applicable medical plans or an
employer-insured liability plan, (v) any right to indemnification under the
charter or bylaws of the Company, or under any directors and officers insurance
policy, in each case with respect to the performance of Executive’s duties as an
officer or director of the Company or its subsidiaries or affiliates,
(vi) claims as a stockholder of the Company, (vii) claims arising after the date
on which Executive signs this Second Release or (viii) claims that are not
otherwise waivable under applicable law.

 

(d)           Executive has not filed any claims against Releasees based on any
event that took place on or before the date Executive executes this Second
Release, and Executive has not previously purported to have assigned or
transferred, to any person or entity, any claim released by Executive under this
Second Release.

 

2.             Governing Law; Venue.  This Second Release shall be governed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
the conflicts of law or choice of law principles thereof.  If any dispute
between the parties leads to litigation, the parties agree that the courts of
the Commonwealth of Pennsylvania or the federal courts in Pennsylvania shall
have the exclusive jurisdiction and venue over such litigation.  All parties
consent to personal jurisdiction in the Commonwealth of Pennsylvania, and agree
to accept service of process outside of the Commonwealth of Pennsylvania as if
service had been made in that state.

 

3.             Acknowledgement.  Executive hereby acknowledges that:

 

(a)           The Company hereby advises Executive to consult with an attorney
before signing this Second Release;

 

(b)           Executive has obtained independent legal advice from an attorney
of Executive’s own choice with respect to this Second Release or Executive has
knowingly and voluntarily chosen not to do so;

 

(c)           Executive freely, voluntarily and knowingly entered into this
Second Release after due consideration;

 

(d)           Executive has 21 days to review and consider this Second Release;

 

(e)           If Executive knowingly and voluntarily chooses to do so, Executive
may accept the terms of this Second Release on or before the consideration
period provided for in Section 3(d) above has expired, but not before the
Termination Date (as defined in the Separation Agreement);

 

14

--------------------------------------------------------------------------------



 

(f)            Executive is signing this Second Release on or after the
Termination Date;

 

(g)           Executive has a right to revoke this Second Release by notifying
the General Counsel, c/o the Company in writing within seven days of Executive’s
execution of this Second Release.  Unless revoked, this Second Release will
become effective on the eighth day following its execution;

 

(h)           Changes to the Company’s offer contained in this Second Release
that are immaterial will not restart the consideration period;

 

(i)            In exchange for Executive’s waivers, releases and commitments set
forth herein, including Executive’s waiver and release of all claims arising
under the ADEA, the payments, benefits and other considerations that Executive
is receiving pursuant to the Separation Agreement exceed any payment, benefit or
other thing of value to which Executive would otherwise be entitled, and are
just and sufficient consideration for the waivers, releases and commitments set
forth herein;

 

(j)            No promise or inducement has been offered to Executive, except as
expressly set forth herein, and Executive is not relying upon any such promise
or inducement in entering into this Second Release; and

 

(k)           EXECUTIVE REPRESENTS THAT EXECUTIVE HAS READ THE TERMS OF THIS
SECOND RELEASE, THAT THIS SECOND RELEASE IS WRITTEN IN A MANNER THAT EXECUTIVE
CAN UNDERSTAND AND THAT THE COMPANY HAS NOT MADE ANY REPRESENTATIONS CONCERNING
THE TERMS OR EFFECTS OF THIS SECOND RELEASE OTHER THAN THOSE CONTAINED HEREIN.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed this Second Release as of the dates set forth below.

 

RAMESH KUMAR, PH.D.

 

ONCONOVA THERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

 

Name:

Steven M. Fruchtman

 

 

Title:

President

 

 

 

 

 

Date:

 

 

Date:

 

 

15

--------------------------------------------------------------------------------